_ significant index no -- department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division in re oct set ep matra this letter constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year ending date this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year for which the waiver has been granted company operates in the single business activity of the company has experienced temporary substantial business hardship as evidenced by losses in income in each of the last four fiscal years the company filed under chapter of the bankruptcy code on eee the company has a hearing in bankruptcy court scheduled in early eee at which time they expect receive final approval for a plan_of_reorganization filed with the court the company has been unable to make contributions to the plan until the bankruptcy court approves a plan_of_reorganization whereby the company's reason for the company's hardship stems from an accident which he company has the underlying occurred in experienced financial hardship resulting from the accident due to amounts paid on claims made against it costs incurred for new safety measures required_by_law and currently reduced revenue due to the shutdown of a significant portion of its operating atl capacity i the emergence from bankruptcy will improve the company's cash_flow and profitability going forward the company's losses have decreased significantly on a with a year to-date profit through june basis from i through revenues were approximately i higher than the prior two years and the year-to-year the highest that they've been over the previous eight years the company is working to achieve capacity with its revenues which will further increase profits and as of date the plan was approximately percent funded on a current_liability basis the plan has been frozen since august this waiver has been granted conditioned upon the company obtaining the approval of the bankruptcy court to satisfy the conditions below ina letter dated date you agreed to these conditions within 90-days from the date that the plan_of_reorganization is approved by the bankruptcy court the company as reorganized pursuant to the plan_of_reorganization will contribute to the plan the amount for which the conditional waiver has been granted atthe end of each plan_year from i through the funding_standard_account for the plan will have a credit balance that is not less than the outstanding balance of the amortization base with respect to the waived amount that is established and maintained under sec_412 of the code f the company does not receive the court's approval or if the company fails to meet the above conditions this waiver is retroactively null and void your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized please note that any amendment to other retirement plans maintained by the company to increase the liabilities of those plans or the establishment of new plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending december eee the date of this letter should be entered on schedule b actuarial information we have sent a copy of this letter to the ep classification manager in _ pursuant to a power_of_attorney form on file with this office if you have any questions concerning this matter please contact sincerely e ann trichilo acting manager employee_plans actuarial group
